DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The applicant’s amendment of 12/7/2021 overcomes rejections under 35 USC 112. All issues of ambiguity have been addressed by the applicant’s several claim amendments.

The prior art fails to teach or fairly suggest a trace history generation method comprising: receiving a trace history request from an originating participant amongst several participants in a custody chain of transactions of an identifiable asset, the originating participant originating the trace history request, by an intermediate one of the several participants in the custody chain, from over a computer communications network, the trace history request comprising a request for the identifiable asset accompanied by an identification of the originating participant, data identifying the asset and a parent transaction identification in association with another of the participants in the custody chain, and a hash encrypted form of the data; assigning an identifier for the trace history request and verifying the trace history 

The examiner notes that a number of prior art references (see attached PTO-892) show a chain of custody management system for an asset with the ability to obtain an ownership history. However the claims recite a specific series of steps, authentications and recordations on the blockchain that is not shown or suggested in the prior art.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876